—Judgment of conviction for the crime of burglary in the second degree (Penal Law, § 403) based upon a verdict after a jury trial unanimously affirmed. The sworn testimony does not establish that defendant was deprived of his right to counsel. The uneontradieted evidence is that his interrogation ceased when he asked for counsel. Consequently, the rule in People v. Donovan (13 N Y 2d 148) does not apply. Nor does that stated in Escobedo v. Illinois (378 TJ. S. 478). Nor may defendant, as he purports to do in his reply brief, raise the newly derived constitutional requirement with respect to the submission of the voluntariness of confessions to a separate tribunal from that which determines the merits of the ease (Jackson v. Dewno, 378 U. S. 368). There was no claim of coercion with respect to the confessions in this case and on summation defendant expressly disavowed that as an issue. On the merits the court is satisfied that the proof establishes defendant’s guilt beyond a reasonable doubt. The insufficiently explained possession of the stolen camera, buttressed by the confessions, was adequate to establish guilt. Concur —- Botein, P. J., Breitel, Rabin, Steuer and Witmer, JJ.